DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on March 16, 2021 has been considered and entered. 
Accordingly, claims 1, 3-14, 16-21, and 23-25 are pending in this application. Claims 1, 3-14, 16-18, 21, and 23 are currently amended; claims 19-20 are original; claims 24-25 are new; claims 2, 15, and 22 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 03/11/2020 is a national stage entry of PCT/EP2019/066477, international filing date: 06/21/2019 claims foreign priority to GB 1821120. , filed 12/21/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A. A register of the hardware module in claim 1.
B. A hardware module further comprising a NOT gate in claim 3.
C. A hardware module further comprising a plurality of XNOR gates in claim 4.
D. A hardware module further comprising a random number generator in claim 5.
Figures 1 and 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 610 in Figure 6, and reference character 25 in Figure 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
A. With reference to fig. 5, paragraph [0072] discloses that “the sign bit 520 is set equal to 0 (representing a positive number), since the unsigned integer has a value (12) that is less than half (7.5) the maximum (15) that is representable by 4 bits”. This statement seems to be incorrect since the value 12 is more than 7.5.

Claim Objections
Claims 3-13 recite “A hardware module” and claims 16-21 recite “A method” in the preamble. Perhaps applicant may want to recite “The hardware module” in claims 3-13 and “The method” in claims 16-21 instead.
Claims 24-25 recites “The non-transitory computer readable medium of claim 20”, however, claim 20 is a method. The non-transitory computer readable medium claim is claim 23. Examiner suggests amending claims 24-25 to recite “The non-transitory computer readable medium of claim 23” instead. For purposes of examination, claims 24-25 will be treated as dependent on claim 23.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, 16-21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A hardware module comprising circuity configured to: store a sequence of n bits in a register of the hardware module; and generate a signed integer comprising a magnitude component and a sign bit by: detecting a binary state of the most significant bit of the sequence of n bits; setting the sign bit as the inverse the of most significant bit of the sequence of n bits; and setting each of the n-1 of 
Claim 3 recites “A hardware module as claimed in claim 1, further comprising a NOT gate […]”. The term further is normally used to introduce additional features, however, paragraph [0063-0074] of the specification discloses that the NOT gate is part of the circuitry of the hardware module, therefore, it is unclear whether the hardware module comprises circuitry plus the NOT gate which is inconsistent with the disclosure or whether the circuitry comprises a NOT gate. 
Claim 4 recites “A hardware module as claimed in claim 1, further comprising a plurality of XNOR gates”. The term further is normally used to introduce additional features, however, paragraph [0063-
Claim 5 recites “A hardware module as claimed in claim 1, further comprising a random number generator”. The Merriam-Webster definition of comprising is made up of. However, Figure 7 shows the random number generator (PRNG 22) is located outside of the hardware module 24, and the hardware module is not made up of a random number generator. Therefore, this limitation is unclear because it is inconsistent with the disclosure.
Claims 6-11, and 13 recite “A hardware module as claimed […], further configured to”. These limitations are unclear because they merely state a function (that the hardware module must somehow generate a floating point number as claimed in claim 6; that the hardware module must somehow generate a mantissa of the floating point number as claimed in claim 7; that the hardware module must somehow set the exponent of the floating point number as claim in claim 8; that the hardware module must somehow set the exponent of the floating point number to negative 1 as claimed in claim 9; that the hardware module must somehow generate a plurality of signed integers in a distribution centered on zero as claimed in claim 10; that the hardware module must somehow generate a plurality of floating point numbers in a distribution centered on zero as claimed in claim 11; and that the hardware module must somehow calculate the magnitude of the signed integer as claimed in claim 13) that are not performed by any structure recited in the claim. The recited function does not follow from the structure recited in the claim, i.e., the circuitry, so it is unclear whether the function requires some other structure or is simply a result of operating the hardware module in a certain manner. 
Claim 13 recites “calculate the magnitude component by: multiplying the sequence of bits by two to generate a first intermediate; adding one to the first intermediate to generate a second 
Claim 14 recites “the hardware module” in line 3. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “a hardware module” instead. Claims 16-21 inherit the same deficiency as claim 14 by reason of dependence.
Claim 16 recites “wherein the method comprises” in lines 1-2. It is unclear whether the recited step is an additional and further limiting the method of parent claim 14 or is replacing the steps recited in the parent claim. Perhaps applicant may can to recite “wherein the method further comprises” instead. Claims 19 and 20 recite “A method to claim 18, comprising […]” and “A method according to claim 19, comprising […]” respectively and are rejected for the same reason as claim 14. Examiner suggests amending claims 19 and 20 to recite ““A method according to claim 18/19, further comprising […]” instead for clarity. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-14, 16-21, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, claims 1, 3 and 5-13 recite a hardware module and, therefore, is a machine. Claims 14 and 16-21 recite a series of steps and, therefore, is a process. Claims 23-25 recite a non-transitory computer readable medium and, therefore, is an article of manufacture.

The above limitations of manipulating a sequence of bits to generate a signed integer number amounts to processing mathematical relationships and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “detecting”, and “setting” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “circuity” nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “circuity” language, the claim encompasses manually writing a sequence of bits in a piece of paper and checking whether the most significant bit (MSB) is a binary 0 or 1, then inverting the MSB and copying the rest of the bits in the sequence when the MSB is equal to 1.
Under the Alice Framework step 2A prong 2, the claim recites two additional element – circuitry and store a sequence of n bits in a register of the hardware module. The additional element of circuitry was recited at a high-level of generality (i.e., as a generic computer component performing bit operation) such that it amounts to no more than mere instructions using a generic computer component. The additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.

Under the Alice Framework step 2A prong 1, claims 3, and 5-13 recite further steps for manipulating the bit sequence to generate the signed integer then converting the signed integer to a floating point number representation and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. In particular claims 6-11 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 3 recites one additional element – a NOT gate. Claims 5 recites one additional element - a random number generator. Claim 12 recites one additional element – an application specific integrated circuit (ASIC) and a field programmable gate array (FPGA). The additional element of “a random number generator, “an ASIC and an FPGA” amounts to no more than recite the words “apply it” and do not serve to integrate the judicial exception into a practical application. The additional element of “a NOT gate” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.

Under the Alice Framework Step 2A prong 1, claim 14 recites “generating the signed integer by: detecting a binary state of the most significant bit of the sequence of n bits; setting the sign bit as the inverse the of most significant bit of the sequence of n bits; and setting each of the n-1 of the most significant bits of the magnitude component to an output binary state in dependence on the detected binary state of the most significant bit of the sequence of n bits wherein responsive to detecting that the most significant bit of the sequence of n bits is equal to zero, the output binary state equals the inverse of the corresponding bit of the n-1 least significant bits of the sequence of n bits.
The above limitations of manipulating a sequence of bits to generate a signed integer number amounts to processing mathematical relationships and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “detecting”, and “setting” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, the claim encompasses manually writing a sequence of bits in a piece of paper and 
Under the Alice Framework step 2A prong 2, the claim recites one additional element – storing a sequence of n bits in a register of the hardware module. However, the additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “storing an input in a register” is well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2.2 and Fig. 2.1 which discloses computer operations that includes loading operands to registers for processing by a processor.
Under the Alice Framework step 2A prong 1, claims 16-21 recite further steps for performing the conversion to signed integer then to floating point representation to obtain the converted data result and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. In particular claims 16-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.

Under the Alice Framework Step 2A prong 1, claim 23 recites “generating a first signed integer having a first magnitude component and a first sign bit by: setting each of the n-1 of the most significant bits of the first magnitude component to be equal to a corresponding bit of the n-1 least significant bits 
The above limitations of manipulating a sequence of bits to generate a signed integer number amounts to processing mathematical relationships and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The steps of “setting” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a hardware module” nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “hardware module” language, the claim encompasses manually writing a first and second sequence of bits in a piece of paper and checking whether the most significant bit (MSB) of the bit sequences is a binary 0 or 1, then changing the MSB of the first bit sequence and copying the rest of the bits of the first bit sequence. Then, changing the MSB of the second bit sequence and inverting the rest of the bits of the second bit sequence.
Under the Alice Framework step 2A prong 2, the claim recites three additional elements – a hardware module, storing a first sequence of n bits on a register of the hardware module, and storing a second sequence of n bits on the register of the hardware module. However, the additional element of hardware module was recited at a high-level of generality (i.e., as a generic computer component executing instructions for conversion) such that it amount to no more than mere instructions using a generic computer component. The additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Under the Alice Framework step 2A prong 1, claims 24-25 recite further details regarding the bit value of the most significant bit of the first and second bit sequences and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. In particular claims 24-25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US PGPUB 20140321645 A1), hereinafter Koo, in view of Patterson et al. (NPL – “Computer Organization and Design: The Hardware/Software Interface”), hereinafter Patterson.
Regarding claim 14, Koo teaches a method for generating a  (Koo Fig. 1 and paragraphs [0038-0042]). Further, Koo teaches that the method for generating an integer may be implemented as computer-readable code in a computer-readable storage medium (Koo paragraph [0090]).
	Koo does not explicitly teach the method generates a signed integer, and the method comprising: storing a sequence of n bits in a register of the hardware module; and generating the signed integer by: detecting a binary state of the most significant bit of the sequence of n bits; setting the sign bit as the inverse the of most significant bit of the sequence of n bits; and setting each of the n-1 of the most significant bits of the magnitude component to an output binary state in dependence on the detected binary state of the most significant bit of the sequence of n bits wherein responsive to detecting that the most significant bit of the sequence of n bits is equal to zero, the output binary state equals the inverse of the corresponding bit of the n-1 least significant bits of the sequence of n bits.
	However, on the same field of endeavor, Patterson discloses a method for generating a signed integer using one’s complement notation. Further, Patterson discloses that the negative of a one’s complement is found by inverting each bit, from 0 to 1 and from 1 to 0 (Patterson section 2.4 pages 73-79). Further, Patterson discloses a processor comprising circuitry and a set of registers for implementing or executing a program stored in memory (Patterson pages 86 and Fig. 4.11).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Koo in view of Patterson and configure the method of Koo to generate a one’s complement integer by detecting that the binary value of the MSB of the 
	Therefore, the combination of Koo as modified in view of Patterson teaches a method for generating a signed integer comprising a magnitude component and a sign bit, the method comprising: storing a sequence of n bits in a register of the hardware module; and generating the signed integer by: detecting a binary state of the most significant bit of the sequence of n bits; setting the sign bit as the inverse the of most significant bit of the sequence of n bits; and setting each of the n-1 of the most significant bits of the magnitude component to an output binary state in dependence on the detected binary state of the most significant bit of the sequence of n bits wherein responsive to detecting that the most significant bit of the sequence of n bits is equal to zero, the output binary state equals the inverse of the corresponding bit of the n-1 least significant bits of the sequence of n bits.

	Regarding claim 16, Koo as modified in view of Patterson teaches all the limitations of claim 14 as stated above. Further, Koo teaches wherein the method comprises providing the sequence of n bits as a sequence of randomly generated bits (Koo Fig. 3 step 300 and paragraph [0066]).
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Patterson as applied to claim 14 above, and further in view of Ho et al. (US PGPUB 20160224318 A1), hereinafter Ho.
Regarding claim 17, Koo as modified in view of Patterson teaches all the limitations of claim 14 as stated above.
further comprising generating a floating point number from the signed integer.
However, on the same filed of endeavor, Ho teaches a method for generating a floating point number from a signed integer number by converting the signed integer number to a floating point number (Ho Fig 2 and paragraph [0002]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the method of Koo in view of Patterson using Ho and configure the method to include additional steps for performing signed integer to floating point conversion as taught by Ho.
The motivation to do so is because is often required to convert a number from one format to another, in order to represent the number in an appropriate format for a particular processing task. Such conversion operations may be required in applications, for example Digital Signal Processing circuits, such as those used in wireless communication applications, as well as other general-purpose or special-purpose computing applications and integrated circuitry (Ho paragraph [0004]).
Therefore, the combination of Koo as modified in view of Patterson and Ho teaches the method further comprising generating a floating point number from the signed integer.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Patterson and Ho as applied to claim 17 above, and further in view of Srinisivan et al. (US PGPUB 20070258641 A1), hereinafter Srinisivan.
Regarding claim 18, Koo as modified in view of Patterson and Ho teaches all the limitations of claim 17 as stated above. Further, Koo as modified in view of Patterson and Ho teaches the method further comprising generating a mantissa of a floating point number from the signed integer by:
setting the sign bit of the signed integer equal to zero to produce an unsigned bit sequence (Ho Fig. 1 and paragraph [0036]);
performing a left shift on the unsigned bit sequence by an amount equal to the number of leading zeros of the unsigned bit sequence (Ho Fig. 1 and paragraph [0036]). The motivation to combine is the same as claim 17.
Koo does not explicitly teach truncating the shifted unsigned bit sequence to a number of bits specified for the mantissa. 
However, on the same field of endeavor, Srnisivan teaches a method for converting from integer to floating point comprising truncating the integer bit sequence to a number of bits specified for the mantissa (Srinisivan Fig. 9 step 930 and paragraph [0098]) “the decoder sets the Im MSBs of the mantissa M to be equal to the Im bits in the LSBs of X. This may involve a truncation or left-shift, as necessary”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Koo in view of Patterson and Ho using Srinisivan and configure the integer to floating point method of Ho to include a truncation operation of the shifted unsigned integer to a specific number of mantissa bits for the purpose of formatting.
The motivation to do so is to compose the floating point number in the correct format. For example, a 32-bit floating point number is represented using 23 bits for mantissa, therefore, truncation is performed to reduce the size of the integer to 23 bits (Srinisivan paragraph [0098]) so that it can fit in the mantissa field.
Therefore, the combination of Koo as modified in view of Patterson, Ho and Srinisivan teaches truncating the shifted unsigned bit sequence to a number of bits specified for the mantissa.

Regarding claim 19, Koo as modified in view of Patterson, Ho and Srinisivan teaches all the limitations of claim 18 as stated above. Further, Koo as modified in view of Patterson, Ho and Srinisivan setting an exponent of the floating point number in dependence upon the number of leading zeros (Ho paragraph [0036-0037] “if k leading zeros are counted, the shift execution operation 170 may perform a left shift of k bit positions”). The motivation to combine is the same as claim 17.

Regarding claim 20, Koo as modified in view of Patterson, Ho and Srinisivan teaches all the limitations of claim 19 as stated above. Further, Koo as modified in view of Patterson, Ho and Srinisivan teaches the method comprising generating a plurality of floating point numbers in a distribution centered on zero from said respective bit sequences (Koo paragraph [0008]).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Seacord (NPL – “Secure Coding in C and C++ Integer Security”) in view of Patterson.
Regarding claim 23, Seacord teaches a method comprising
generating a first signed integer having a first magnitude component and a first sign bit by: setting each of the n-1 of the most significant bits of the first magnitude component to be equal to a corresponding bit of the n-1 least significant bits of the first sequence of n bits; and setting the first sign bit to be equal to zero (Seacord page 3 signed-magnitude representation; first signed integer - +41; As shown the MSB is set to 0 and the rest of the bits are set to the same bit value to generate the first signed integer); and 
	generating a second signed integer having a second magnitude component and a second sign bit by; setting each of the n-1 of the most significant bits of the second magnitude component to be equal to an inverse of a corresponding bit of the n-1 least significant bits of the second sequence of n
bits; and setting the second sign bit to be equal to one (Seacord page 3 one’s complement representation second signed integer - -41; As shown the MSB/sign bit is set to 1 and the rest of the bits are inverted to generate the second signed integer).
	Seacord does not teach the method comprising: storing a first sequence of n bits on a register of the hardware module; and storing a second sequence of n bits on the register of the hardware module. Further, Seacord does not teach a non-transitory computer readable medium comprising program instructions for causing a hardware module to carry out the method.
	However, on the same field of endeavor, Patterson discloses a method for generating a signed integer using one’s complement notation. Further, Patterson discloses that the negative of a one’s complement is found by inverting each bit, from 0 to 1 and from 1 to 0 similar to Seacord (Patterson section 2.4 pages 73-79). Further, Patterson discloses a processor comprising circuitry and a set of registers for implementing or executing a program stored in memory (Patterson pages 86 and Fig. 4.11).
	 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Seacord in view of Patterson implement the method of Seacord as a program code stored in memory using the computer system disclosed by Patterson. Doing so would cause the first and second binary sequences to be stored in a register of the processor when the program is executed by the processor. 
	The motivation to do so is to represent integers in using various notations (Seacord pages 3-4). 
	Therefore, the combination of Seacord as modified in view of Patterson teaches a non-transitory computer readable medium comprising program instructions for causing a hardware module to carry out a method, the method comprising: storing a first sequence of n bits on a register of the hardware module; and storing a second sequence of n bits on the register of the hardware module.

wherein the most significant bit of the second sequence of n bits is zero (Seacord page 3 one’s complement).
Allowable Subject Matter
Claims 1 and 3-13 would be allowable if rewritten to overcome the 35 U.S.C. 101 and 35 U.S.C. 112(b) rejections discussed above. Claim 24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 35 U.S.C. 101 and 35 U.S.C. 112(b) rejections discussed above.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is directed to a hardware module comprising circuity configured to: store a sequence of n bits in a register of the hardware module; and generate a signed integer comprising a magnitude component and a sign bit by: detecting a binary state of the most significant bit of the sequence of n bits; setting the sign bit as the inverse the of most significant bit of the sequence of n bits; and setting each of the n-1 of the most significant bits of the magnitude component to an output binary state in dependence on the detected binary state of the most significant bit of the sequence of n bits wherein responsive to detecting that the binary state of the most significant bit of the sequence of n bits is one, the output binary state equals the corresponding bit of the n-1 least significant bits of the sequence of n bits. Claim 24 is directed to a non-transitory computer readable medium comprising program instructions for causing a hardware module to carry out a method, the method comprising: storing a first sequence of n bits on a register of the hardware module; generating a first signed integer having a first magnitude component and a first sign bit by: setting each of the n-1 of the most significant bits of the first magnitude component to be equal to a corresponding bit of the n-1 least significant bits of the first sequence of n bits; and setting the first sign bit to be equal to zero; and storing a second sequence of n bits on the register of the hardware module; and generating a second signed integer having a wherein the most significant bit of the first sequence of n bits is one.
None of the prior art references cited teaches or suggests generating a signed integer by setting the sign bit as the inverse the of most significant bit of the sequence of n bits and wherein responsive to detecting that the binary state of the most significant bit of the sequence of n bits is one, the output binary state equals the corresponding bit of the n-1 least significant bits of the sequence of n bits as recited in claim 1. Further, none of the prior art references teaches or suggests generating a signed integer by setting each of the n-1 of the most significant bits of the first magnitude component to be equal to a corresponding bit of the n-1 least significant bits of the first sequence of n bits; and setting the first sign bit to be equal to zero; wherein the most significant bit of the first sequence of n bits is one as recited in claim 24. Setting the first sign bit to be equal to zero when the most significant bit of the first sequence of n bits is one is equivalent to inverting the MSB of the of the first bit sequence to generate the first sign bit. 
Koo discloses a method for generating an integer by converting a random binary sequence to generate random integer output. The integer output “t” is generated from the random binary sequence bi using the equation                 
                    t
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                0
                            
                            
                                m
                                -
                                1
                            
                        
                        
                            
                                
                                    2
                                
                                
                                    m
                                    -
                                    1
                                    -
                                    i
                                
                            
                            
                                
                                    b
                                
                                
                                    i
                                
                            
                        
                    
                
            . Further, Koo discloses that the random integer output based on random binary sequences conforms to a uniform distribution. However, Koo does not explicitly teach or suggest generating the random integer output by setting the sign bit as the inverse the of most significant bit of the sequence of n bits; wherein responsive to detecting that the binary state of the most significant bit of the sequence of n bits is one, the output binary state equals the corresponding bit of the n-1 least significant bits of the sequence of n bits. 

Ho discloses a method and apparatus for generating a floating point number from the signed integer by converting a signed integer to a floating point number. The method includes generating an intermediate output corresponding to an absolute value of the signed integer representation, determining the number of leading zeros in the intermediate output, left shifting the intermediate output by a number of bit positions determined in accordance with the determined number of leading zeros to generate the mantissa. The method also includes generating an exponent value for the floating point representation in accordance with the number of leading zeros determined. 
Doornik (NPL – “Conversion of High-Period Random Numbers to Floating Point”) discloses generating uniformly distributed floating point random numbers from unsigned random integer numbers by casting the unsigned integer to a signed integer and by multiplying the result by                 
                    
                        
                            2
                        
                        
                            -
                            32
                        
                    
                
            . The result is within the [-0.5, 0.5) interval, i.e. centered on zero. The interval is translated to an interval [0, 1) by adding 0.5 to the result. 
Claims 3-13 would be allowable for at least the same reasons as claim 1 by reason of dependence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/Aimee Li/Supervisory Patent Examiner, Art Unit 2183